[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                   FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                     ________________________ ELEVENTH CIRCUIT
                                                              Sept. 28, 2009
                           No. 09-10328                     THOMAS K. KAHN
                       Non-Argument Calendar                     CLERK
                     ________________________

                       Agency No. A098-736-431

MARIA CLAUDIA FLOREZ ORDONEZ,


                                                                    Petitioner,

                                 versus

U.S. ATTORNEY GENERAL,

                                                                  Respondent.


                     ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                      _________________________

                          (September 28, 2009)


Before BLACK, MARCUS and ANDERSON, Circuit Judges.

PER CURIAM:
      Maria Claudia Florez Ordonez, a citizen of Colombia, petitions for review of

the Board of Immigration Appeals’ (BIA’s) denial of her motion to reconsider, 8

C.F.R. § 1003.2(b)(1). We review the denial of a motion to reconsider for abuse of

discretion. Calle v. U.S. Att’y Gen., 504 F.3d 1324, 1328 (11th Cir. 2007). After

the BIA has affirmed an IJ’s order of removal, an alien may seek reconsideration

on the ground that the BIA has made a legal or factual error. 8 U.S.C.

§1229a(c)(6); 8 C.F.R. § 1003.2(b)(1). “A motion to reconsider shall state the

reasons for the motion by specifying the errors of fact or law in the prior [BIA]

decision and shall be supported by pertinent authority.” 8 C.F.R. § 1003.2(b)(1);

see also 8 U.S.C. § 1229a(c)(6)(C). A motion to reconsider that merely restates the

arguments the BIA previously rejected provides no reason for the BIA to change

its prior decision. See Calle, 504 F.3d at 1329. “Therefore, merely reiterating

arguments previously presented to the BIA does not constitute ‘specifying . . .

errors of fact or law’ as required for a successful motion to reconsider.” Id. (citing

8 C.F.R. § 1003.2(b)(1)).

      Florez merely reiterates her previous arguments the BIA considered. She

does not specify any “errors of fact or law” that would necessitate the granting of

her motion. See 8 C.F.R. § 1003.2(b)(1). Accordingly, the BIA did not abuse its

discretion by denying Florez’s motion to reconsider, and we deny this portion of

her petition. See Calle, 504 F.3d at 1329.
                                             2
      Additionally, we lack jurisdiction to review Florez’s underlying motion to

reopen. See 8 U.S.C. § 1252(b)(1) (“The petition for review must be filed not later

than 30 days after the date of the final order of removal.”). The BIA denied

Florez’s motion to reopen on September 15, 2008. On October 15, 2008, she filed

a motion to reconsider with the BIA, and, on January 22, 2009, petitioned this

Court for review of the BIA’s December 23, 2008 order denying the motion to

reconsider. The filing of a motion to reconsider “does not toll the time to petition

for review.” Stone v. INS, 115 S. Ct. 1537, 1544 (1995). Therefore, we dismiss

Florez’s petition to the extent she attacks the BIA’s findings denying the

underlying motion to reopen.

      PETITION DENIED as to the Motion to Reconsider, and DISMISSED

as to the Motion to Reopen.




                                          3